Citation Nr: 1208647	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-28 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder, from June 16, 2005 to March 4, 2007. 

2.  Entitlement to a finding of total disability based on individual unemployability, from June 16, 2005 to March 4, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision from the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for posttraumatic stress disorder (PTSD), and assigned a 30 percent evaluation, effective June 16, 2005.  

The Veteran appealed the initial evaluation assigned to his PTSD, which was subsequently increased to 50 percent by a July 2006 rating decision, and to 70 percent by a June 2007 rating decision.  A February 2008 rating decision granted an increased, 100 percent rating, effective March 5, 2007.  The Veteran continued his appeal for an evaluation in excess of 70 percent for the period from June 16, 2005 to March 4, 2007.

In June 2008, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is in the claims file.  An August 2008 Board decision remanded the claim for consideration of additional evidence submitted without waiver by the Veteran at the June 2008 Board hearing. 

In August 2008, the RO continued its denial, and in March 2009, the Board issued a decision that denied an increased evaluation greater than 70 percent for the service-connected PTSD for the period June 16, 2005 to March 4, 2007. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, the Court vacated the March 2009 Board decision and remanded the matter back to the Board for development consistent with the parties Joint Motion for Remand (Joint Motion).  

As noted in the Joint Motion, the evidence of record has raised a claim for entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) from June 16, 2005 to March 4, 2007.  Accordingly, the issue of entitlement to a TDIU has been added to this appeal.

In October 2010, the Board remanded this matter for additional evidentiary development, which has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for alcohol addiction secondary to PTSD has been raised by the record, but has not been adjudicated by RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issue of entitlement to TDIU, from June 16, 2005 to March 4, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  From June 16, 2005 through March 4, 2007, the Veteran's PTSD was not shown to have been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  From June 16, 2005 through March 4, 2007, the Veteran had GAF scores of 45, 45-50, 60, and 65. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD, from June 16, 2005 to March 4, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Complete service treatment records, and all available VA and private treatment records have been associated with the claims file.  In August 2005, the Veteran was provided with a VA examination to determine the severity of his PTSD.  This examination was conducted by a VA examiner who reviewed the Veteran's claims file, the history of the condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  This examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed this examination was inadequate, and there is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Pursuant to the Board's October 2010 remand, the RO requested available treatment records from T.L., Psy.D. in January 2012.  Although a response was not received from T.L., Psy.D., the Veteran submitted treatment records from T.L., Psy.D., in January 2012, and the Veteran's representative submitted a waiver of RO consideration of these additional records in February 2012.  

Pursuant to the Board's October 2010 remand, the Veteran noted that he had received treatment at VA facilities from 2005 to 2007.  No action by the RO was required concerning these records as they were already within the Veteran's claims file.

Given these actions, the RO has complied with the Board's October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board's analysis involves only the evidence for the rating period on appeal.  Evidence not addressing the time period on appeal, June 16, 2005 through March 4, 2007, will not be discussed.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, a 70 percent rating is warranted for PTSD when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A rating of 100 percent is warranted for PTSD when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 contemplates serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting, or serious impairment in social, occupational, or social functioning such as, no friends, unable to keep a job.  DSM-IV at 46-47.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2011).

In a letter dated November 2004, but not received until June 2005, Dr. T.L. reported that he had treated the Veteran from April 1985 through 1988 and again starting in April 2005.  Dr. T.L. provided a brief history of some of the Veteran's experiences in Vietnam.  He said the Veteran returned to therapy in 2005 due to flashbacks, nightmares, and increased startle response and alcohol abuse.   Dr. T.L. found the Veteran to be functioning at a GAF score of 45-50.  A copy of the November 2004 letter with the date crossed out and "June 14, 2008" substituted therefore, was submitted at the June 2008 Travel Board hearing.  This necessitated a Board remand for RO consideration in the first instance.  More recently, in January 2012, the Veteran submitted a second copy of the November 2004 letter, this time with date crossed out and June 14, 2005 substituted therefore.

An August 2005 VA examination for PTSD noted that the Veteran was working as a roofer, but that his thoughts interfered with his work performance.  He reported nightmares, flashbacks, hypervigilance, and easy startle reflex, as well as anxiety, depression, and difficulty concentrating, with poor energy.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 45.

Starting in October 2005 the Veteran was in a substance abuse treatment program.  
At evaluation he was observed speaking at a normal rate and volume, was cooperative, answered the interview questions appropriately, and presented with fair judgment and limited insight.  The Veteran reported sadness but no delusions or hallucinations.  In an October 2005 progress note the Veteran admitted to thinking about suicide but without plan or intent.  In a December 2005 progress note the Veteran reported nightmares and moderate depression but no suicidal or homicidal ideation and was diagnosed with a GAF score of 60.  In a February 2006 progress note the Veteran reported a worsening of his symptoms triggered by his sobriety.  An April 2006 progress report listed a GAF score of 65.  In a May 2006 progress note the Veteran reported no suicidal or homicidal ideation.  

In a September 2007 letter, the Veteran's brother indicated that he and the Veteran were partners in running a roofing company.  He indicated that the Veteran's production had decreased from 40 percent of the company's overall production down to 30 percent of the company's overall production in 2002, and then down to 0 percent of the company's overall production in 2006.  The Veteran's brother reported that the Veteran talked about nightmares and sleeplessness over Vietnam.  He also noted that it was only a matter of time before the Veteran falls and kills himself because of "all of the ladders he has to climb, and the roofs that he works on" while taking medications for his PTSD.  As a result of all of these concerns,  the Veteran's brother stated that the Veteran "will no longer be a partner and will not be employed" by the company because of his PTSD.  

The Veteran's prevailing symptoms during the period at issue, from June 16, 2005 to March 4, 2007, include nightmares, flashbacks, hypervigilance, easy startle reflex, anxiety, depression, difficulty concentrating, poor energy, and sadness.  

A 100 percent rating is assigned for total occupational and social impairment.  The Veteran does not exhibit gross impairment in thought processes, as he answered interview questions appropriately and presented fair judgment in October 2005.  The Veteran does not have persistent delusions or hallucinations, as he reported neither.  The Veteran was not shown to be in persistent danger of hurting himself, and apart from the one reported incident of thinking about suicide with no plan in October 2005, the Veteran reported no suicidal or homicidal ideations. 

While the Board accepts the contentions from the Veteran's brother that the Veteran's PTSD has hampered his productivity at work, a significant amount of disability has already been acknowledged by the assignment of 70 percent disability rating during this period.  As noted above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas.  

The evidence of record does not show total occupation impairment from June 16, 2005 to March 4, 2007.  At no point during this period is the Veteran shown to have been unemployed.  On his June 16, 2005 claim form, the Veteran indicated that he was employed as a roofer with a roofing company.  The August 2005 VA examination for PTSD noted that the Veteran had intrusive thoughts which interfered with his work performance.  However, he was working.  A March 2007 VA treatment report noted that the Veteran worked as a roofer.  A May 2007 VA examination for PTSD, two months after the period at issue in this appeal, noted that the Veteran was still working, but with problems.  

While the September 2007 letter from the Veteran's brother noted that the Veteran had zero productivity in 2006, the letter discussed an end to the Veteran's future employment with the roofing company.  In support of this decision, the letter noted current concerns that it was only a matter of time before the Veteran falls and kills himself because of "all of the ladders he has to climb, and the roofs that he works on" while taking medications for his PTSD.  Hence, even six months after the period relevant to this appeal, the Veteran continued to be employed with the roofing company, and total occupational impairment is not established.

The Veteran's GAF score range of 45 to 65 does not support the criteria for a 100 percent evaluation.  According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 41 to 50 reflects some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. avoids friends, neglects family, and is unable to work).  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g.,  occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Veteran had GAF scores of 45, 45-50, 60 and 65 during the time period at issue.  While a GAF score of 45 demonstrates major impairment in several areas, such as work, family relations, judgment, thinking, or mood, such does not reflect total occupational and social impairment.  Moreover, the Veteran had GAF scores of 60 and 65 for the majority of the time period at issue.

Consideration has been given regarding whether the schedular evaluations assigned are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The scheduler evaluation is not inadequate.  An increased evaluation is provided for certain manifestations of this condition, but the medical evidence reflects that those manifestations are not present.  A rating of 100 percent is warranted for PTSD when the evidence shows total occupational and social impairment.  As noted above, symptoms of this severity are not shown at any point from June 16, 2005 to March 4, 2007.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.

The preponderance of the evidence, including the observed manifestations and GAF scores assigned during the time period at issue, is against a finding of entitlement to a higher rating, and a rating higher than 70 percent is not warranted.


ORDER

Entitlement to an initial evaluation greater than 70 percent for PTSD, from June 16, 2005 to March 4, 2007, is denied. 


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim for TDIU.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The February 2010 Joint Motion noted that the September 2007 letter from the Veteran's brother had effectively raised the issue of entitlement to TDIU, from June 16, 2005 to March 4, 2007.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication. Rice v. Shinseki, 22 Vet. App. 447, 453 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of TDIU from June 16, 2005 to March 4, 2007.  It must also include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the Veteran complete and return such.

2.  Then adjudicate the claim for TDIU, from June 16, 2005 to March 4, 2007.  If the benefit sought is denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

3.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


